DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 2/23/2022.
Claims 2, 3, and 7 are cancelled.
Claims 1, 4-6, and 8-11 are pending.
Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 101.
Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US Patent Pub 2011/0321137).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US Patent Pub 2011/0321137), in view of Fuerst et al. (US Patent Pub 2006/0036619).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, and 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Determining whether claims are statutory under 35 U.S.C. 101 involves a two-step analysis.  Step 1 requires a determination of whether the claims are directed to the statutory categories of invention.  Step 2 requires a determination of whether the claims are directed to a judicial exception See MPEP 2106; See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Pursuant to Step 1, claims 1 and 4 are directed to manufacture.  Claims 5, 6, and 8-11 are directed to the statutory category of a machine.  
Claims 1, 5, and 6
Pursuant to Step 2A, part 1, claims are analyzed to determine whether they are directed to an abstract idea.  Under the 2019 PEG, claims are deemed to be directed to an abstract idea if they fall within one of the enumerated categories of (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes.  Here, claims 1, 5, and 6 are directed to an abstract idea categorized under managing personal behavior or relationships or interactions between people.   Claims 1, 5, and 6 recite a managing personal relationships and interactions between people because the claims are directed to managing how personal information of individuals are shared with one another.  See MPEP 2106.  For example, claim 1 recites limitations of deciding whether or not information that contains information that relates to a third party should be shared with a requesting party, asking the third party for permission, and performing an edit (i.e., deletion) if the third party refuses permission, of the content if the third party refuses, before sending the information to the requesting party.  These limitations are essentially steps of filtering data and following rules of privacy between individual relationships.
Pursuant to Step 2A, part 2, claims are analyzed to determine whether the recited abstract idea is integrated into a practical application.  While claims 1, 5, and 6 recite additional components in the form of processors and a non-transitory computer readable medium, devices, and agents, these components are recited at a high level of generality, which do not add meaningful limits on the recited abstract idea to integrate it into a practical application by providing an improvement to the functioning of a computer or technology, implementing the abstract idea with a particular machine or manufacture See 2019 PEG.  
Since claims 1, 5, and 6 are directed to an abstract idea categorized as managing relatinoships or interactions between people and do not integrate the judicial exception into a practical application, claims 1, 5, and 6 are directed to a judicial exception.
Pursuant to Step 2B, claims are analyzed to determine whether they recite significantly more than the abstract idea.  In other words, it is determined whether the claims provide an inventive concept.  In this case, claims 1, 5, and 6 do not recite limitations that amount to significantly more than the abstract idea.  The limitations are steps involving processes that are performed by people interacting with each other or through a managing party.  These limitations do not improve the functioning of a computer, improve the technology, apply the abstract idea to a particular machine, effect a transformation, nor provide meaningful limitations beyond linking the abstract idea to computer technology.  For at least these reasons, claims 1, 5, and 6 are nonstatutory because they are directed to a judicial exception without significantly more.
Claims 4 and 8-11
Pursuant to step 2A, part 1, claims 4 and 8-11 depends on one of claims 1 and 6 and therefore recites the same abstract idea.  Pursuant to step 2A, part 2, claims 4 and 8-11 recite the additional limitations of that merely describe different manners of interactions between people in order to obtain permission to share particular information by the third party.  These interactions include asking the third party by the target party or asking the third party by the requesting party.  Therefore, these additional limitations do not integrate the abstract idea into a practical application.  Pursuant to step 2B, the additional limitations do not amount to significantly more than the abstract idea because the limitations are not recited in a manner that provides improvements to the functioning of a computer or any other technology or technical field.
Claims 1, 4-6, and 8-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (US Patent Pub 2011/0321137) (Iida).
In regards to claim 1, Iida discloses a non-transitory computer-readable recording medium having stored thereon a program for processing attribute information for causing a processor to execute a process that realizes a first agent corresponding to a first entity in a communication system in which a plurality of agents respectively manage attribute information of corresponding entities (Iida at Figs. 1, 16; para. 00362)1, the process comprising:
a.	deciding whether first attribute information that indicates an attribute of the first entity includes information relating to a third party when the first agent receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)2;
b.	editing the first attribute information based on a policy of the third entity with respect to a disclosure of the information relating to the third entity when the first attribute information includes the information relating to the third entity (Iida at paras. 0059, 0066, 0145, 0339-0340)3; and
c.	transmitting the edited first attribute information to the second agent (Iida at para. 0066)4,
d.	wherein the first agent performs an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity when the first attribute information includes information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)5, and
e.	when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity, the first agent deletes the information relating to the third entity from the first attribute information and transmits the first attribute information from which the information relating to the third entity is deleted to the second agent.  Iida at paras. 0059, 0060, 0066, 0145, 0339-0340.6
In regards to claim 4, Iida discloses the non-transitory computer-readable recording medium according to claim 1, wherein the attribute request includes second attribute information that indicates an attribute of the second entity and policy information that indicates a disclosure range of the second attribute information (Iida at paras. 0098-99, 0108, 0113)7, wherein the first agent (a) edits the second attribute information based on the policy information (Iida at paras. 00139-140, 0149)8; and (b) transmits the edited second attribute information to the third agent in the inquiry.  Iida at paras. 0149

In regards to claim 5, Iida discloses an information processing device that provides a function of a first agent corresponding to a first entity in a communication system in which a plurality of agents respectively manage attribute information of corresponding entities (Iida at Figs. 1, 16)9, the information processing device comprising:
a.	a processor (Iida at paras. 0069-71); and
b.	a memory configured to store first attribute information that indicates an attribute of the first entity (Iida at paras. 0069-71)10,
c.	wherein the processor
i.	decides whether the first attribute information includes information relating to a third entity when the information processing device receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)11;
ii.	performs an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity, when the first attribute information includes the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)12;
iii.	deletes the information relating to the third entity from the first attribute information when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)13; and
iv.	transmits the first attribute information from which the information relating to the third entity is deleted to the second agent.  Iida at para. 0066.14

In regards to claim 6, Iida discloses a communication system in which a plurality of agents respectively corresponding to a plurality of entities connect to a network (Iida at Figs. 1, 16)15, wherein
a.	a first agent corresponding to a first entity decides whether first attribute information that indicates an attribute of the first entity includes information relating to a third party when the first agent receives an attribute request from a second agent corresponding to a second entity (Iida at para. 0055)16,
b.	the first agent performs an inquiry with a third agent corresponding to the third entity as to whether or not the information relating to the third entity is permitted to be disclosed to the second entity when the first attribute information includes the information relating to the third party (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)17,
c.	the third agent decides whether or not the information relating to the third entity is permitted to be disclosed to the second entity based on a policy of the third entity and transmits a response that indicates a decision result to the first agent (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340),
d.	the first agent deletes the information relating to the third entity from the first attribute information when the response to the inquiry from the third agent does not permit the disclosure of the information relating to the third entity (Iida at paras. 0059, 0060, 0066, 0145, 0339-0340)18, and
e.	the first agent transmits the first attribute information from which the information relating to the third entity is deleted to the second agent.  Iida at para. 0066.19

In regards to claim 8, Iida discloses the communication system to claim 6, wherein when the first attribute information received from the first agent includes the information relating to the third entity, the second agent requests, to the third entity, third attribute information that indicates an attribute of the third entity.  Iida at Fig. 10A; para. 0149.20
In regards to claim 10, Iida discloses the communication system to claim 6, wherein when disclosing the information relating to the third entity to the second entity, the third entity transmits third attribute information that indicates an attribute of the third entity to the first agent; and the first agent transmits the first attribute information and the third attribute information to the second agent.  Iida at paras. 0059, 0060, 0066, 0145, 0339-0340.21
In regards to claim 11, Iida discloses the communication system according to claim 6, wherein each of the agents manages attribute information that indicates an attribute of a corresponding entity and policy information that indicates a range in which the attribute information is disclosed (Iida at Fig. 17A; para. 0260)22 ; and the policy information includes an allowable hop count that indicates an allowable forwarding range of the attribute information.  Iida at para. 0260.23

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iida et al. (US Patent Pub 2011/0321137) (Iida), in view of Fuerst et al. (US Patent Pub 2006/0036619) (Fuerst).
In regards to claim 9, Iida discloses the communication system to claim 6, but does not expressly disclose wherein when disclosing the information relating to the third entity to the second entity, the third entity creates a signature of the third entity based on a content of the inquiry and transmits the signature to the first agent, and the first agent transmits the first attribute information and the signature to the second agent.
Fuerst discloses a system and method for sharing sensitive information based on sharing rules stored in a database.  Fuerst at abstract.  Fuerst discloses utilizing a user’s digital signature to indicate approval of a share path.  Fuerst at para. 0586.
Iida and Fuerst are analogous art because they are both directed to the same field of endeavor of managing sensitive information sharing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Iida by adding the features of wherein when disclosing the information relating to the third entity to the second entity, the third entity creates a signature of the third entity based on a content of the inquiry and transmits the signature to the first agent, and the first agent transmits the first attribute information and the signature to the second agent, as disclosed by Fuerst.
The motivation for doing so would have been to show the requesting user that approval was given.  Iida does provide notification to the second user that permission has been granted.  Iida at para. 0160.

Response to Arguments
Rejection of claims 1-11 under 35 U.S.C. 102(a)(1)
Claims 2, 3, and 7 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1, 4-6, and 8-11 under 35 U.S.C. 102(a)(1), have been fully considered but they are moot in view of the new grounds of rejection set forth above.
The new grounds of rejection rely on Iida, which discloses an access control device for managing how user information is shared and distributed.  

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Faure et al. (US Patent Pub 2009/0327420) discloses a system and method for controlled sharing of personal data.
Wilkins et al. (US Patent Pub 2012/0204032) discloses a system and method for encrypted/private data exchange.
Boland et al. (US Patent Pub 2014/0126419) discloses a system and method for determining physical locations of mobile devices for sharing data.
Wang et al. (US Patent Pub 2018/0005331) discloses a system and method for database sharing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        




	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
        
            
    

    
        1 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        2 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        3 A content modifying unit modifies the content (i.e., editing the first attribute information) based on a determination that a user included in the content (i.e., third entity) does not desire (i.e., based on a policy of the third entity) an out of range user (i.e., second entity) to receive content relating to them.
        4 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        5 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        6 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        7 A request includes the user ID of the requestor, which is used to determine whether the user has permission to view the content relating to other users.
        8 The requesting user (i.e., second entity) has their information edited to create a request for permission, which is sent to the party at issue (i.e., third entity).
        9 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        10 A terminal (i.e., agent) comprises a processor and memory for storing content (i.e., attribute information).
        11 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        12 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        13 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        14 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        15 Terminals corresponding to users (i.e., agent corresponding to entity) in a communication system.
        16 Upon a request (i.e., request form a second agent…), the system detects whether personal information (i.e., attribute information) of another user on the system is included in the content (i.e., includes information relating to a third entity).
        17 The adjustment unit inquires whether the user (i.e., third entity) permits the requester (i.e., second entity) to receive content including them (i.e., permitted to be disclosed…).  
        18 If the user (i.e., third entity) does not wish for the requestor (i.e., second entity) to view their content, the related portion is deleted, blacked out, censored (i.e., deleted).
        19 The requested content (i.e., edited first attribute information) is transmitted to the requestor (i.e., second agent).
        20 A request from the user (in this example it is Mary C Wood) is sent to the user at issue (i.e., third entity) to request permission to view the third entity’s information (i.e., third attribute information …).
        21 Once the third user approves the access to the second user (i.e., second agent), the third user transmits the permission and content to the first user, which is all shared with the second user.
        22 Fig. 17A shows a table of permissions and shows the number of users allowed to view content for a particular user.
        23  The control table (i.e., policy information) includes the number of users allowed to view information (i.e., hop count …).